            Case 8:20-cv-00927-PWG Document 25 Filed 02/11/21 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                     Southern Division


PAUL MOORE,                                           *

        Plaintiff,                                    *

v.                                                    *        Case No.: 20-927-PWG

REALPAGE UTILITY                                      *
  MANAGEMENT, INC.,
                                                      *
        Defendant.
                                          *
*       *       *        *     *   *   *     *    *   *                             *        *       *      *
                             MEMORANDUM OPINION AND ORDER

        Plaintiff, Paul Moore, is a residential apartment tenant who filed this putative class action

lawsuit against Defendant, RealPage Utility Management, Inc. (“RealPage”), in the Circuit Court

for Montgomery County in February 2020. Compl., ECF No. 6. Mr. Moore alleges that RealPage,

acting as a collection agency for residential landlords in Maryland, improperly bills tenants like

him for utilities owed to their landlords. Id. The case was removed to this Court in April 2020 on

the basis of diversity jurisdiction.1 See Not. Removal 1, ECF No. 1. Mr. Moore seeks declaratory

and injunctive relief under Md. Cts. & Jud. Pro. §3-406; and asserts violations of the Maryland

Consumer Debt Collection Act, Md. Code Ann., Com. Law §§ 14-201 et seq. (“MCDCA”);

violations of the Maryland Consumer Protection Act, Md. Code Ann., Com. Law § 13-101 et seq.

(“MCPA”); and common law claims: money had and received; negligence; and unjust enrichment.




1
         Plaintiff is a resident and citizen of the State of Maryland, and RealPage is a corporation organized
under the laws of Delaware, with its principal place of business in Richardson, Texas. Not. Removal ¶¶ 6-
7 (citing 28 U.S.C. § 1332(a)). Additionally, there is diversity jurisdiction under the Class Action Fairness
Act pursuant to 28 U.S.C. § 1332(d).
          Case 8:20-cv-00927-PWG Document 25 Filed 02/11/21 Page 2 of 9



        Pursuant to my Letter Order Regarding the Filing of Motions, ECF No. 8, RealPage stated

its intention to file a motion to dismiss the claims predicated on the allocation of energy charges

as well as the negligence claim. Pre-mot. Ltr., ECF No. 11. In response to the allocation of energy

charges issue that was raised by RealPage, Plaintiff requests that a question be certified to the

Maryland Court of Appeals regarding the proper construction of the statute at issue. Mot., ECF

No. 15. The request to certify has now been fully briefed.2 I have reviewed the filings and find a

hearing unnecessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons that follow, Plaintiff’s

Motion is GRANTED.

                                           BACKGROUND

        RealPage bills for and collects utility charges for residential landlords in Maryland,

although Plaintiff alleges that it does not have a license to act as a collection agency. Comp. ¶¶ 3-

5. Plaintiff alleges that the bills sent by RealPage for “allocated water service,” “allocated sewer

service,” “gas hot water service,” and “Administrative Service Fee” involve consumer claims

under Maryland Collection Agency Licensing Act (“MCALA”), Md. Code Ann., Bus. Reg. §§ 7-

101 et seq. See, e.g., id. at ¶¶ 5, 15-16, 33.

        In addition to complaining about the inappropriate fees charged by RealPage as part of its

collection activities, Plaintiff also alleges that RealPage bills for “unlawful allocated energy

charges.” Id. at ¶ 9. RealPage allocates energy charges by using procedures and equipment that

measures and reads the total energy costs consumed by a multiple residential unit building,

measures the square footage of each residential unit, and then assesses the charges based upon the




2
        I construed Plaintiff’s letter (ECF No. 15) as a motion to certify the stated question of law to the
Maryland Court of Appeals (ECF No. 18); Defendant responded (ECF No. 21), and Plaintiff replied (ECF
No. 22). Plaintiff also filed a notice of supplemental authority to which Defendant responded. ECF Nos.
23, 24.


                                                      2
          Case 8:20-cv-00927-PWG Document 25 Filed 02/11/21 Page 3 of 9



square footage of the residential unit. Id.        Plaintiff alleges that the Maryland Public Service

Commission has not approved RealPage’s energy allocation procedures and equipment. Id. at ¶

10-11 (citing Md. Code Ann., Pub. Util. § 7-304); ¶¶ 50-56.

        Plaintiff’s purported Class and Subclass are defined as follows, excluding employees,

officers, or directors of RealPage or its parent or subsidiary companies:

                [Class] All persons who paid an Administrative Service Fee
                assessed in a RealPage bill for a Maryland residence within three
                years prior to the filing of this Complaint.

                [Subclass] All members of the Class who paid for energy charges
                allocated to them in a RealPage bill for an apartment house residence
                within three years prior to the filing of this Complaint.

Id. at ¶¶ 12-14; 79-81. The unlawful energy allocation claim underlies, at least in part, all counts

in the Complaint.

        In response, RealPage asserts that all claims predicated on the allocation of energy charges

are without merit because the property at issue, Seneca Bay Apartment Homes, was built in 1968,

and the utility allocation statute that Plaintiff relies upon does not apply to properties built before

1978. RealPage Ltr., ECF No. 11.3 Plaintiff disagrees with RealPage’s interpretation of the statute

at issue and asserts that no appellate decision has ever addressed the issue. Mot. 1-2. Plaintiff

therefore seeks to certify the following question of law to the Maryland Court of Appeals:

                Does Md. Code Ann., Public Util. (“PU”) § 7-304 prohibit the use
                of energy allocation equipment and procedures, which have not been
                approved by the Public Service Commission, to bill energy charges
                to tenants of properties built prior to 1978?

Mot. 1. I have deferred setting a briefing schedule for RealPage’s requested dismissal motion until

after ruling on the certification motion. Order, ECF No. 18.


3
         RealPage also asserts that the negligence claim fails because it owed no duty of care to Plaintiff
that is actionable in a negligence claim. RealPage Ltr. 2-3. Resolution of that dispute does not turn on the
issue that Plaintiff seeks to have certified.


                                                      3
         Case 8:20-cv-00927-PWG Document 25 Filed 02/11/21 Page 4 of 9



                                    STANDARD OF REVIEW

       Under the Maryland Uniform Certification of Questions of Law Act, Md. Code Ann., Cts.

& Jud. Proc. § 12-601 et seq., this Court may certify a question of law to the Maryland Court of

Appeals “if the answer may be determinative of an issue in pending litigation in the certifying

court and there is no controlling [Maryland] appellate decision, constitutional provision, or statute

. . . .” See id. § 12-603. Certification “ensur[es] the correct legal outcome, aid[s] in judicial

economy, and manifest[s] proper respect for federalism.” Sartin v. Macik, 535 F.3d 284, 291 n.6

(4th Cir. 2008). “Needless decisions of state law [by federal courts] should be avoided both as a

matter of comity and to promote justice between the parties, by procuring for them a surer-footed

reading of applicable law.” United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966).

       However, “it is well established that the decision to certify a question to the Court of

Appeals of Maryland is not obligatory and ‘rests in the sound discretion of the federal court.’”

Hafford v. Equity One, Inc., Nos. AW–07–1633, AW–06–0975, 2008 WL 906015, at *4 (D. Md.

Mar. 31, 2008) (quoting Lehman Bros. v. Schein, 416 U.S. 386, 391 (1974); Boyster v. Comm’r of

Internal Revenue Serv., 668 F.2d 1382 (4th Cir. 1981)). In exercising such discretion, federal

courts may decide not to certify a question to a state court where the federal court can reach a

“reasoned and principled conclusion.” Hafford, 2008 WL 906015, at *4. “Only if the available

state law is clearly insufficient should the court certify the issue to the state court.” Roe v. Doe, 28

F.3d 404, 407 (4th Cir. 1994) (citing Smith v. FCX, Inc., 744 F.2d 1378, 1379 (4th Cir. 1984), cert.

denied, 471 U.S. 1103 (1985)). “When this guidance is available the federal court should decide

the case before it rather than staying and prolonging the proceedings.” Arrington v. Coleen, Inc.,

Nos. AMD-00-191. AMD-00-421, AMD-00-1374, 2001 WL 34117735, at *5 (D. Md. Mar. 29,




                                                    4
            Case 8:20-cv-00927-PWG Document 25 Filed 02/11/21 Page 5 of 9



2001); Marshall v. James B. Nutter & Co., RDB-10-3596, 2013 WL 3353475, at *7 (D. Md. July

2, 2013).

                                           ANALYSIS

       When deciding whether certification of a question of law is appropriate, a federal court

must undertake a two-part inquiry. First, the court must consider whether the answer “‘may be

determinative of an issue in pending litigation.’” Antonio v. SSA Sec., Inc., 749 F.3d 227, 234 (4th

Cir. 2014) (quoting Md. Code Ann., Cts. & Jud. Proc.§ 12-603)). Second, it must “evaluate

whether [the question may be answered] based on a ‘controlling appellate decision, constitutional

provision, or statute of [Maryland].’” Antonio, 749 F.3d at 234 (quoting Md. Code Ann., Cts. &

Jud. Proc.§ 12-603).

       The parties agree that an answer to the proposed question is determinative of multiple

claims in this case. See Resp. 2 (“The answer to the question could result in a complete dismissal

of many of Plaintiff’s claims.”). Therefore, I shall focus on part two of the inquiry. RealPage

asserts that the question has already been resolved by Maryland’s Court of Special Appeals’

decision in Legg v. Castruccio, 642 A.2d 906 (Md. Ct. Spec. App. 1994). Id. Although Legg did

not address Md. Code Ann., Pub. Util. § 7-304 specifically, it addressed § 7-301 (referencing its

predecessor, Article 78, § 51(b)(1)). Id. RealPage argues that § 7-301 includes a specific cross-

reference to § 7-304, making them reciprocal provisions of the same statutory scheme. Id.

       RealPage quotes § 7-301(c)(3), which provides that “[t]he Commission may not authorize

a gas company or electric company to service an occupancy unit or shopping center unit subject

to this subsection unless the building or shopping center has individual metered service or

submetering as provided under § 7-303 or § 7-304 of this subtitle for each individually leased or




                                                  5
         Case 8:20-cv-00927-PWG Document 25 Filed 02/11/21 Page 6 of 9



owned occupancy unit or shopping center unit.” Plaintiff notes that this cross-reference did not

exist in § 7-301’s predecessor statute that was discussed in Legg. Reply 3.

       In Legg, the downstairs tenant alleged that she was not informed that she was responsible

for the upstairs apartment’s utility bill. 642 A.3d at 912. The Legg court’s primary analysis

revolved around unfair trade practices. As part of her argument, Legg asserted that her claim

satisfied the requirements for an unfair trade practice because the landlord had violated a Maryland

public policy. Id. at 912 (citing Md. Code Ann., Real Prop. § 8-211 (b) and (e)(1); Md. Code Ann.,

Art. 78 § 51(c); and Anne Arundel County Code, Art. 22, §§ 2–303, 2–404, and 2–501). In dicta,

the Legg court noted:

                     Article 78, § 51(b) is an important Code section not relied
               upon by Legg. Article 78 § 51 addresses, inter alia, the regulation
               of gas and electric service companies by the Public Service
               Commission. Subsection (b)(1) states, in pertinent part:

                       The Public Service Commission may not authorize . . . a gas
               and electric company to service any new residential multiple
               occupancy building on which construction begins after July 1, 1978
               . . . unless the building . . . has individual metered service, or
               submetering as provided for under § 54G of this article, for each
               occupancy unit . . . that is individually leased or owned . . . .
               [Emphasis added].

Id. at 918. The court determined that Art. 78 § 54G (predecessor to Md. Code Ann.,
Pub. Util. § 7-303 related to submetering) was inapplicable to Legg because it
defined an apartment house as a building with more than two dwelling units. Id. at
919. The court then noted that Section 51(b)

               manifests a policy against shared metering situations; it does not,
               however, apply to buildings constructed before 1978, presumably
               because the General Assembly did not want to place the burden of
               retroactive application on landlords and owners. Section 51(b) was
               enacted in 1977 Md. Laws, Ch. 561 (House Bill 1493). A direct
               implication from this policy is that multiple occupancy buildings
               constructed prior to July 1, 1978 do not need to have individual
               metering, and, therefore, use of a single meter for more than one unit
               is not per se unfair.




                                                  6
          Case 8:20-cv-00927-PWG Document 25 Filed 02/11/21 Page 7 of 9



Id. Ultimately, the court concluded that Legg’s public policy arguments were unavailing. Id. at

919-20. Plaintiff points out that the Legg court does not discuss § 7-304’s statutory predecessor,

Art. 78 § 54H, which regulates energy allocation equipment and procedures, as opposed to the

requirement for individual meters or submeters in multiple occupancy buildings. Mot. 2- 3.

Plaintiff also notes that § 7-304 was separately enacted in 1988, a decade after the statute addressed

in Legg. Id. at 3.

        Md. Code Ann., Pub. Util. § 7-304 states, in pertinent part:

                        Approval from the Commission is required before energy
                allocation equipment and procedures may be used by the owner,
                operator, or manager of an apartment house to determine the amount
                of gas or electricity used by an individual dwelling unit, if the
                amount of gas or electricity is determined by means other than by
                actual measurement of fuel or electric power consumed by the unit.

                        An energy allocation system may not be used for direct
                billing of energy costs to the tenant of an individual dwelling unit
                unless the Commission approves the system in accordance with this
                subsection.

Id. at (b)(1), (b)(2). There are no Maryland appellate court decisions specifically referencing or

interpreting this statute.   Legg’s rationale for limiting § 7-301’s requirement to post-1978

construction does not automatically apply to § 7-304. The Legg court presumed that “the General

Assembly did not want to place the burden of retroactive application on landlords and owners.”

642 A2d at 919. But the “retroactive application” referred to the physical installation of individual

meters or submeters in multiple occupancy buildings. There is no corresponding burden placed

by § 7-304, which requires approval of an energy allocation system used for direct billing if the

energy consumed “is determined by means other than by actual measurement of fuel or electric

power consumed by the unit.” Rather, it requires advance approval of the use of any allocation




                                                   7
         Case 8:20-cv-00927-PWG Document 25 Filed 02/11/21 Page 8 of 9



system that does not involve actual measurement of the fuel or electric power actually used by the

dwelling unit.

       Further, Legg is not a Court of Appeals decision, and its holding is unrelated to the statutory

interpretation at issue, which makes it even less persuasive.           See Proctor v. Washington

Metropolitan Area Transit Authority, 990 A.2d 1048, 1055-56 (Md. 2010). Plaintiff also notes

that the legislative history of the statute supports his interpretation rather than RealPage’s

interpretation. But I need not travel down the path of statutory interpretation here. There is no

clear guidance from state law available to me to decide this determinative issue. Neither is there

any guidance from other courts in this Circuit on this state law question. While I may be capable

of resolving the question in the way I believe the state’s highest court of appeals would rule, a

foreseeable outcome of that resolution is an appeal resulting in the Fourth Circuit being asked to

certify the question or definitively rule on a matter of Maryland state law. Therefore, in the interest

of judicial economy and respect for federalism, I find that it is more appropriate for the Maryland

Court of Appeals to provide the final authority regarding the proper application of Md. Code Ann.,

Pub. Util. § 7-304.

       Accordingly, I shall GRANT Plaintiff’s motion to certify the question to the Maryland

Court of Appeals.

                                              ORDER

         For the reasons stated in this Memorandum and Order, it is this 11th day of February

 2021, hereby ORDERED that:

       1.        Plaintiff’s Motion to Certify, ECF No. 15, is GRANTED.
       2.        The parties are directed to confer and jointly provide within fourteen (14) days a
                 proposed certification order pursuant to the privilege made available by the
                 Maryland Uniform Certification of Questions of Law Act, Md. Code Ann., Cts. &
                 Jud. Proc. §§ 12-601 through 12-613, and Maryland Rule 8-305. Specifically, the



                                                    8
 Case 8:20-cv-00927-PWG Document 25 Filed 02/11/21 Page 9 of 9



     certification order must “state the question of law submitted, the relevant facts from
     which the question arises, and the party who shall be treated as the appellant in the
     certification procedure.” Maryland Rule 8-305; see also Md. Code Ann., Cts. &
     Jud. Proc. § 12-606 (stating the required contents of a certification order).
3.   Counsel shall confer and jointly inform the Court within fourteen (14) days whether
     either or both parties wish to proceed with resolving the licensing claims or if they
     prefer this case be stayed pending the outcome of the certified question.


                                                   ______/S/_____________________
                                                   Paul W. Grimm
                                                   United States District Judge




                                        9
